Citation Nr: 0323289	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for melanoma, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The veteran had active service from December 1952 to May 
1958, and from October 1962 to October 1979.  He also had 
over one year of additional active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
certain development action was taken in this matter by the 
Board, and that the development has been completed to the 
extent possible.  The case is now ready for final appellate 
disposition.  


FINDING OF FACT

Melanoma has been causally related to service-connected 
disability.


CONCLUSION OF LAW

Melanoma is related to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).

The veteran contends that his melanoma is secondary to Agent 
Orange exposure during service or alternatively, to his 
service-connected dermatitis of the chest and back.

The veteran's DD 214 reflects that the veteran's active 
service included 6 years, 6 months, and 4 days of foreign 
service, and that he was the recipient of the Vietnam Service 
Medal and Republic of Vietnam Campaign Medal.  

Service medical records do not reflect complaints or 
treatment of melanoma.

However, service medical records do indicate that annual 
examinations in July 1963 and July 1964 revealed diagnoses of 
mild seborrheic dermatitis on the anterior chest and that an 
evaluation in December 1964 revealed a reddish-brown dry 
scaly rash covering most of the sternum.

Service examinations also revealed a skin rash on the chest 
in July 1965, seborrheic dermatosis of the chest in October 
1966, seborrheic dermatitis on the chest in March and August 
1967, July 1968, and March 1970, and treatment of patches of 
seborrheic dermatitis on the veteran's trunk in 1975 and 
1976.  Annual examination in April 1977 revealed a diagnosis 
of chronic dermatitis of the thorax and in May 1977, the 
veteran was noted to have dermatitis on his lower chest.  

VA medical examination in January 1980 revealed dermatitis on 
the chest and back.

Military hospital records for the period of June 1981 to June 
1995 reflect that in June 1981, the veteran was treated for a 
skin condition on his back that was diagnosed as probable 
atopic dermatitis.  In November 1982, the veteran was treated 
for a scaling-like maculopapular rash of the anterior chest 
wall and back area diagnosed as atopic dermatitis, and these 
records reflect additional treatment for rash in May 1984, 
March 1985, and November 1987.

In July 1995, the veteran provided a 1994 article that was 
supported by the Department of Veterans Affairs (VA) and 
addressed the effects of herbicide exposure in Vietnam 
Veterans.

VA treatment records for the period of July 1996 to June 1997 
reflect that in July 1996, the veteran complained of a rash 
in the groin area, further noting that he had experienced a 
chronic rash on his back and chest since approximately 1964.  
Examination revealed an erythematous maculopapular rash on 
the upper and mid back that was considered chronic in nature, 
and the assessment included rule out eczema.  Further 
examination in October 1996 revealed scaly dermatitis on the 
chest, back and abdomen, and the assessment was tinea 
versicolor.  Dermatological consultation in February 1997 
revealed that the veteran's versicolor was better but that 
there was an ulcerated papule on the left abdomen.  The 
assessment was tinea versicolor and nevus, rule out 
hemangioma on the left abdomen.  Subsequent dermatological 
evaluation in March 1997 indicated that biopsy from the left 
abdomen was preliminarily found to reveal melanoma, the 
assessment was melanoma, and the veteran was referred to 
general surgery for evaluation and excision.  The veteran's 
melanoma was excised with 2 centimeter margins in early April 
1997, with further treatment to be determined by the veteran 
and Dr. H.

VA treatment records from April 1997 reflect well-healed 
excision sites, and the assessment was melanoma status post 
excision without evidence of recurrence.  In June 1997, it 
was again noted that there was no evidence of recurrence, and 
after discussion with the veteran, it was decided that the 
veteran would be followed on a clinical basis.

In March and April 1998, the veteran provided information 
about various articles that addressed the possibility of a 
relationship between the development of various cancers and 
exposure to herbicides.

At the veteran's personal hearing in August 1998, the veteran 
testified that prior to a VA intern's diagnosis of melanoma, 
seven prior physicians at the VA had not recognized his 
particular mole as melanoma (transcript (T.) at p. 7).  The 
veteran now had a scar approximately eight inches long, and 
while a dermatologist recommended that more skin be removed, 
the veteran and his surgeon decided to wait (T. at p. 8).  
The veteran felt that his melanoma was not completely 
resolved due to the possibility of it reoccurring from the 
original cells (T. at p. 8).  He denied currently receiving 
treatment for melanoma, noting that he would now go in for 
evaluation by a dermatologist every 6 months (T. at p. 8).  
He also denied currently having any physical problems in 
connection with his melanoma (T. at p. 8).  The veteran 
stated that no physician had offered him an opinion on the 
etiology of his melanoma and he was never given a medical 
opinion as to the reason for it (T. at pp. 9-10).  

VA skin diseases examination in August 2003 revealed the 
examiner's review of the veteran's claims folder and summary 
of relevant history of a very significant skin rash on the 
veteran's trunk.  While the examiner noted that there were no 
recorded references to nevi or pigmented lesions by providers 
in service, in many of the encounters, the examiner believed 
that the rash could have made assessment of pigmented lesions 
difficult.  The veteran indicated that his malignant melanoma 
developed from a pigmented lesion on the upper abdomen, near 
the chest and in an area where he had a rash much of the time 
he was in service, and this history was found to be supported 
by the pathology report and other evidence.  The examiner 
further stated that the nevus (from which the melanoma 
evolved) most likely was present during the veteran's years 
in the military and that given the location, chronicity, and 
severity of the rash, and examination of the site of the 
melanoma where there was a well-healed scar along with a rash 
in that same region of the body, it was more likely than not 
that malignant changes that would have occurred in the 
pigmented lesion (in its evolution from nevus to melanoma) 
would have been obscured by the rash on his trunk, which was 
a service-connected skin condition.

In summary, while the examiner found that there was no proven 
relationship between the veteran's exposure to Agent Orange 
and the development of his malignant melanoma, he reiterated 
that the veteran had a rash throughout his service in the 
area where his melanoma later arose, that he continued to 
have this rash following his discharge, and that its 
existence likely complicated the ability to assess the nature 
of any pigmented lesion.  Since the pathology report further 
demonstrated that the cancer developed in a background of an 
existing lesion, the examiner concluded that it was more 
likely than not that the evaluations of the pigmented lesion 
and subsequent treatment were adversely influenced by the 
veteran's service-connected skin condition and that it was 
therefore very likely that the melanoma and course of any 
precursor to the invasive melanoma (which typically occurred 
many years prior to the invasion) was directly influenced by 
the veteran's service-connected skin rash.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that while there is no evidence of any recurrence of the 
veteran's melanoma, it is clear that there is an eight inch 
incision scar, and the Board will therefore give the veteran 
the benefit of the doubt, and find that there continues to be 
current residual disability associated with the veteran's 
melanoma.

The Board further notes that while the veteran primarily 
asserts that his melanoma is related to exposure to Agent 
Orange while in Vietnam, the regulatory provisions for 
presumptive service connection after herbicide exposure do 
not support his claim.  Because the Secretary of VA has not 
determined that a presumption of service connection for 
melanoma is warranted for Agent Orange exposed veterans, such 
a presumption does not apply here.  38 C.F.R. §§ 3.307, 
3.309(e) (2002).  There is also no basis to service connect 
the veteran's tumor under 38 C.F.R. § 3.309(a) (2002), as it 
was not manifested to a compensable degree within one year 
following the veteran's discharge from service.

In addition, with respect to the issue of entitlement to 
service connection for melanoma on a direct basis, the most 
probative and persuasive evidence does not support a link 
between melanoma and service.  More specifically, the only 
physician who addressed this issue was the August 2003 skin 
diseases examiner who found that there was no proven 
relationship between the veteran's exposure to Agent Orange 
and the development of his malignant melanoma.

However, pursuant to the Board's request, the August 2003 VA 
examiner further addressed the issue of whether the veteran's 
melanoma was causally related to the veteran's service-
connected skin disorder, and unequivocally concluded that it 
was more likely than not that the evaluations of the 
pigmented lesion and subsequent treatment were adversely 
influenced by the veteran's service-connected skin condition 
and that it was therefore very likely that the melanoma and 
course of any precursor to the invasive melanoma (which 
typically occurred many years prior to the invasion) was 
directly influenced by the veteran's service-connected skin 
rash.  

Accordingly, the Board finds that medical opinion evidence 
has causally linked the development of the veteran's melanoma 
to his service connected dermatitis, and that service 
connection for the residuals of this disability is therefore 
warranted under 38 C.F.R. § 3.310(a) (2002).


ORDER

Service connection for melanoma is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

